ITEMID: 001-23524
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: ADMISSIBILITY
DATE: 2003
DOCNAME: NOVOTKA v. SLOVAKIA
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Mr Tibor Novotka, is a Slovakian national, who was born in 1963 and lives in Pezinok. The respondent Government were represented by their Agent, Mr P. Vršanský, succeeded by Mr P. Kresák as from 1 April 2003.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant submits that on 8 August 1995 he waited for a visitor in front of a house in which his flat was situated. Two policemen approached him and asked for his citizen’s card (,,občiansky preukaz”). The applicant replied that the term citizen’s card used by the police was incorrect and that in accordance with Section 18(1) of the Police Corps Act they should have asked him for a document permitting his identification (,,doklad totožnosti”). The applicant further stated to the police that they should respect Section 9(1) of the Police Corps Act. The policemen informed the applicant that he would be brought (,,predvedený”) to a police station and called a police car. The applicant submits that prior to the arrival of the car he spoke with two neighbours one of whom had indicated to the policemen who the applicant was.
The applicant was transported to a police station where he was searched and placed in a cell. He was released approximately one hour later after his identity had been checked.
A police report established on the same day indicates that the police on duty spotted a man who moved among parked cars and then crossed the street at 6.15 p.m. As they considered his behaviour to be suspicious, the police decided to check his identity. The man informed the police that he was standing in front of the house in which he lived and that he had no document on him permitting to show his identity. He told the police that they had no right to control him and that he would file a complaint about them. The police then called a police car and informed the man that he would be brought to a police station in accordance with the Police Corps Act. Upon the arrival at the police station the man was searched for security reasons. According to the report, the police checked the applicant’s identity in the relevant register and released him on 7.10 p.m.
On 7 February 1996 the applicant complained about the incident to the Bratislava City Prosecutor’s Office. He alleged, in particular, that the police had proceeded unlawfully, and that he had been subjected to degrading treatment in that he had been searched and placed in a cell. The applicant further expressed the view that his apprehension related to the fact that the Prime Minister had filed a criminal complaint against him in 1994. That criminal complaint concerned the alleged applicant’s attempt on the Prime Minister’s life.
On 12 June 1996 the Inspection Department of the Police Corps dismissed the applicant’s complaint as being unsubstantiated. The letter stated that the policemen had committed no offence and that there was no reason for taking any further action on the applicant’s complaint.
On 22 August 1996 the applicant filed a complaint with the Bratislava I District Prosecutor’s Office. On 21 October 1996 the latter sent the case back to the Inspection Department of the Police Corps with the instruction to carry out further investigation into the case.
According to a police report, on 6 May 1997 a police officer asked eleven persons living in the same house, including the next door neighbour of the applicant, whether they knew the latter. No one admitted knowing the applicant.
On 12 May 1997 the Inspection Department of the Police Corps informed the applicant that no criminal offence had been committed in the context of his transport to a police station on 8 August 1995, and that any minor offence which might have been committed on that occasion had become statute-barred.
On 4 August 1997 a public prosecutor of the Bratislava I District Prosecutor’s Office dismissed the applicant’s complaint of 22 August 1996 on the ground that the applicant lacked standing to file it. The decision stated that the public prosecutor had nevertheless examined the facts of the case and concluded that the Inspection Department of the Police Corps had acted in accordance with the law.
On 13 September 1997 the applicant challenged this conclusion before the Bratislava Regional Prosecutor’s Office.
On 7 November 1997 the latter dismissed the complaint. The letter stated, with reference to the documents included in the case file, that two policemen had asked the applicant to prove his identity, on 8 August 1995 at 6.15 p.m., while he was standing in the street in front of the entry of a house. The public prosecutor further established that the applicant had refused to comply with the request and that he had indicated to the policemen that they had no right to do so. The policemen therefore transported the applicant to a police station with a view to establishing his identity.
The public prosecutor’s letter further indicates that the police were entitled to check the applicant’s identity in accordance with Section 18(1) of the Police Corps Act, and that the two policemen did so as they considered that the applicant had moved in a suspicious manner in the vicinity of parked cars and because he wore torn jeans. As the applicant had refused to establish his identity, the policemen had brought him to a police station in accordance with Section 18(3) of the Police Corps Act. The applicant was released on the same day at 7.10 p.m., after his identity had been established. The public prosecutor further found unsubstantiated the applicant’s allegation that his neighbours had informed the two policemen who the applicant was.
The public prosecutor’s letter of 7 November 1997 also indicates that the police subsequently contacted the applicant’s neighbours and that the latter denied knowing the applicant. As to the search of the applicant, it was in conformity with Section 22(1) of the Police Corps Act. There was no indication that there was a link between the applicant’s above apprehension and the activities of the Prime Minister or of the secret service as alleged by the applicant.
On 5 December 1997 the applicant filed a complaint to the General Prosecutor’s Office. He alleged, inter alia, that he had been identified by a neighbour at the moment of his apprehension. The applicant further stated that he had thus offered assistance to the police with a view to establishing his identity. He requested that the neighbour be heard and maintained that his deprivation of liberty had been contrary to Article 5 of the Convention in that, in particular, the police had deprived him of liberty without any relevant legal ground.
The complaint was transferred to the Regional Prosecutor’s Office which informed the applicant, on 18 December 1997, that his further submissions would not be dealt with unless they contained relevant new information.
On 28 May 1998 the applicant filed a constitutional petition pursuant to Article 130 of the Constitution. He claimed that his constitutional right to freedom of movement and his rights under Article 5 of the Convention had been violated as a result of the above incident of 8 August 1995. The applicant proposed that the Constitutional Court hear two persons who had witnessed his apprehension on 8 August 1995.
On 12 August 1998 the Constitutional Court dismissed the applicant’s complaint as being manifestly ill-founded. The relevant part of the decision states:
“... the fact that the police availed themselves of their statutory right (Section 18 of the Police Corps Act of 1993) to ask a person to prove his identity where it is necessary for carrying out their statutory duties cannot result in a violation of Article 5 of the Convention.”
Pursuant to Article 130(3) of the Constitution, as in force until 30 June 2001, the Constitutional Court could commence proceedings upon the petition (,,podnet”) presented by any individual or a corporation claiming that their rights had been violated.
According to its case-law under Article 130(3) of the Constitution, the Constitutional Court lacked jurisdiction to draw legal consequences from a violation of a petitioner’s rights. It could neither grant damages to the person concerned nor quash the relevant decision or impose a sanction on the public authority liable for the violation found. In the Constitutional Court’s view, it was therefore for the authority concerned to provide redress to the person whose rights were violated.
Under Section 2(1) and (3), the duties of the police comprise, inter alia, the protection of the security of persons and of property and identification of criminal offences and of minor offences as well as of their perpetrators. The police shall also take preventive action within the limits of their competence as defined by the Police Corps Act.
Section 9 provides that the police shall act within the limits specified in the Police Corps Act when an offence or a minor offence is being committed or when there is a justified suspicion that an offence or a minor offence will be committed.
Under Section 18(1), the police are entitled to ask a person to prove his or her identity by means of a relevant document (,,doklad totožnosti”) when it is necessary for the fulfilment of their duties under the Police Corps Act.
Paragraph 3 of Section 18 provides that a person who refuses to prove his or her identity by means of a relevant document may be brought to the police premises with a view to establishing his or her identity.
Pursuant to paragraph 4 of Section 18, the police are also entitled to proceed in accordance with Section 18(3) when the person concerned is unable to prove his or her identity by means of a relevant document, and when such a person is unable to reliably indicate his or her name, date of birth and place of residence despite the fact that he or she was given an opportunity to do so. The police shall assess whether an indication of the name, date of birth and place of residence of the person concerned is reliable in the light of the reasons for which the identity of such a person is to be checked.
Paragraph 9 of Section 18 provides that the police shall draw up a report when a person is brought to their premises with a view to establishing his or her identity.
Under Section 22(1) the police are entitled to check whether a person who is about to be brought to their premises or who was apprehended or arrested carries a weapon.
